Exhibit 10.2

EMPLOYMENT AGREEMENT

This sets forth the EMPLOYMENT AGREEMENT made and entered into as of January 26,
2010 (the “Effective Date”) by and among (i) Alliance Financial Corporation, a
New York corporation (“Corporation”), Alliance Bank, N.A. (“Bank”), which is a
wholly-owned subsidiary of the Corporation (the Corporation and Bank are
hereafter referred to collectively as the “Employer”), having an office in
Syracuse, New York, and (ii) John H. Watt, Jr., an individual currently residing
at                                          (“Executive”). This Agreement
supersedes the Employment Agreement between the parties dated as of October 6,
2005.

WITNESSETH

IN CONSIDERATION of the mutual premises, covenants and agreements set forth in
this Agreement, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties agree to the following employment
terms.

1.       Employment.

(a)        Term.  Employer shall employ Executive, and Executive shall serve as
an executive officer of Employer, in accordance with the terms and conditions of
this Agreement, for a term commencing on the Effective Date and ending on
January 25, 2011. On the first anniversary of the Effective Date, and upon the
expiration of each 12-month period thereafter (each such date is referred to as
a “Renewal Date”), unless previously terminated, the term will be extended
automatically for an additional one-year period, unless prior to the date 90
days prior to the anniversary date immediately preceding a Renewal Date either
party gives notice to the other that the term will not be extended.

(b)        Duties.  On the terms and subject to the conditions set forth herein,
the Employer employs the Executive to serve as the Executive Vice President of
the Corporation and of the Bank. The Executive shall perform the regular duties
commensurate with his position, subject to the control and supervision of
Executive’s CEO and Boards of Directors, as from time to time may be reasonably
assigned to Executive by Employer based upon his position. Executive shall
devote Executive’s best efforts to the affairs of Employer, serve faithfully and
to the best of Executive’s ability and devote all of Executive’s working time
and attention, knowledge, experience, energy and skill to the business of
Employer, except that Executive may affiliate with professional associations,
business and civic organizations, provided that Executive’s involvement in such
activities does not adversely affect the performance of his duties on behalf of
Employer. Executive shall continue to serve as a director on the Board of
Directors of the Corporation and the Bank subject to the regular and legally
required procedures for renomination and election by shareholders of the



--------------------------------------------------------------------------------

- 2 -

 

Corporation. Executive shall also serve on the Board of Directors of, or as an
officer of, Employer’s affiliates, if requested to do so by the CEO or Boards of
Directors of Employer.

2.       Compensation and Benefits.

(a)        Employer.  Whenever in this Agreement Executive is entitled to
compensation, benefits or other remuneration from Employer, the term Employer
shall mean the Corporation or the Bank. Executive shall not be entitled to
duplicate compensation, benefits or other remuneration from the Corporation and
the Bank.

(b)        Base Salary.  The Executive shall initially be paid a base salary at
an annualized rate of $210,000 (“Base Salary”), which shall be the effective
base salary rate as of the Effective Date. On an annual basis, consistent with
Employer’s regular review procedures, the Executive’s base salary shall be
reviewed and may be adjusted in the discretion of the Corporation’s Board of
Directors or a committee thereof, provided that it shall not be decreased unless
such reduction is no more than ten percent (10%) below the Base Salary amount
and such reduction is consistent and concurrent with an across-the-board salary
reduction based upon the Employers’ financial performance similarly affecting
all senior management personnel of the Employer. Executive’s Base Salary shall
be paid in accordance with Employer’s regular payroll practices for executives.

(c)        Bonuses.  Executive shall be entitled to participate in the short
term and long term incentive compensation plans, bonus, or similar plans
maintained from time to time by the Employer for its senior executive officers.
Upon termination of Executive’s employment, other than a termination by
Executive pursuant to subparagraph 3(d) or a voluntary resignation by Executive
that is not a resignation for Good Reason pursuant to subparagraph 3(h),
Executive shall be entitled to a pro rata portion (based on Executive’s complete
months of active employment in the applicable year) of the annual cash bonuses
that are payable with respect to the year during which the termination occurs.

(d)      Benefit Plans.  Executive shall be eligible to participate in any
Employer maintained executive pension benefit plans (as that term is defined
under Section 3(2) of the Employee Retirement Income Security Act of 1974, as
amended), group life insurance plans, medical plans, dental plans, long-term
disability plans, business travel insurance programs and other fringe benefit
plans or programs maintained by Employer for the benefit of its executives.
Executive’s participation in any such benefit plans and programs shall be based
on, and subject to satisfaction of, the eligibility requirements and other
conditions of such plans and programs.



--------------------------------------------------------------------------------

- 3 -

 

(e)        Expenses.  Upon submission to Employer of vouchers or other required
documentation, Executive shall be reimbursed for Executive’s actual
out-of-pocket travel and other expenses reasonably incurred and paid by
Executive in connection with Executive’s duties under this Agreement.

(f)        Other Benefits.  During the period of employment, Executive shall
also be entitled to receive the benefits offered to Employer’s senior
executives, including without limitation the following:

(i)        Paid vacation of at least 4 weeks during each calendar year (prorated
for partial years) (with no carry over of unused vacation to a subsequent year)
and any holidays that may be provided to all executives of Employer in
accordance with Employer’s holiday policy;

(ii)        Reasonable sick leave;

(iii)        Reimbursement of club membership fees in accordance with current
practice, as the same may be modified, but not diminished, by Employer’s
Compensation Committee of the Board of Directors;

(iv)        The use of an Employer-owned automobile of Executive’s choice; and

(v)        Reimbursement of the purchase price of a cellular telephone and all
Employer-related business charges incurred in connection with the use of such
telephone.

(g)        Equity Based Compensation.  Executive shall be eligible to
participate in the Corporation’s 1998 Long Term Compensation Plan or similar
equity based programs maintained by Employer for the benefit of its executives.
Executive’s participation in such benefit plans and programs shall be based on
and subject to the eligibility requirements and other terms and conditions of
such plans and programs.

(h)        Clawback of Amounts.  Any amounts paid to, credited to an account on
behalf of, or vested to the Executive in the prior twenty-four (24) months by
the Employer under any short-term incentive compensation program, long-term
incentive compensation program (including restricted stock awards under the
Corporation’s 1998 Long Term Compensation Plan or similar equity based programs
maintained by Employer) or Executive Incentive Retirement Plan shall be subject
to repayment within thirty (30) days upon the request of the Employer in the
event that any such amount is shown to be directly attributable to materially
misleading financial statements; provided, however, that in order for this
subparagraph 2(h) to be applicable the Executive must have prepared such
materially misleading financial statements or contributed materially misleading
data which was then incorporated into such materially misleading financial



--------------------------------------------------------------------------------

- 4 -

 

statements. If an overpayment of incentive compensation results from a
restatement of financial statements Employers’ Boards of Directors shall have
the discretion to consider the overpayment in awarding future incentive
compensation without regard to the Executive’s role with respect to the
financial statements which are restated.

3.       Termination.  Prior to a “Change of Control” (as defined in
subparagraph 4(c)), Executive’s employment by Employer shall be subject to
termination as follows:

(a)        Expiration of the Term.  Except as provided in subparagraph 15(d),
this Agreement and Executive’s employment with Employer shall terminate
automatically at the expiration of the term of this Agreement, as it may have
been extended, unless the parties enter into a written agreement extending
Executive’s employment.

(b)        Termination Upon Death.  This Agreement shall terminate upon
Executive’s death. In the event this Agreement is terminated as a result of
Executive’s death, Employer shall continue payments of Executive’s then current
Base Salary for a period of 60 days following Executive’s death to the
beneficiary designated by Executive on the “Beneficiary Designation Form”
attached to this Agreement as Appendix A.

(c)        Termination Upon Disability.  Employer may terminate this Agreement
upon Executive’s “disability,” as such term is defined by Internal Revenue Code
Section 409A and the regulations issued thereunder. The determination of
disability shall be made by a physician selected by Employer and a physician
selected by Executive; provided, however, that if the two physicians so selected
shall disagree, or if Employer shall disagree with the findings of the
physicians, the determination of disability shall be submitted to arbitration in
accordance with the rules of the American Arbitration Association and the
decision of the arbitrator shall be binding and conclusive on Executive and
Employer. In the event of a termination of this Agreement for a disability, for
a period of (i) 26 consecutive weeks that follows Executive’s use of all
available sick leave or (ii) a total of 30 weeks in any given calendar year,
Executive shall be entitled to a payment equal to his accrued and unpaid
vacation pay, continued benefits and 100% of Executive’s then current Base
Salary otherwise payable during that period, reduced by any other
Employer-provided benefits to which Executive may be entitled with respect to
the Disability Period on account of such disability (including, but not limited
to, benefits provided under any disability insurance policy or program, worker’s
compensation law, or any other benefit program or arrangement). If Employer
terminates this Agreement upon Executive’s disability, Executive shall not be
entitled to any payment pursuant to paragraph 3 of this Agreement other than the
disability benefits specified in this paragraph.



--------------------------------------------------------------------------------

- 5 -

 

(d)        Termination for Cause.  Subject to satisfaction of the notice and
correction provisions of this subparagraph (d), Employer may terminate
Executive’s employment for “Cause” by written notice to Executive. For purposes
of this Agreement, a termination shall be for “Cause” if the termination results
from any of the following events:

(i)        Material breach of this Agreement;

(ii)       Misconduct as an executive or director of Employer, or any subsidiary
or affiliate of Employer for which Executive performs services, which consists
of misappropriating any funds or property, or attempting to obtain any personal
profit (x) from any transaction to which such company is a party or (y) from any
transaction with any third party in which Executive has an interest which is
adverse to the interest of Employer, unless, in either case, Executive shall
have first obtained the written consent of the Board of Directors of Employer;

(iii)      Unreasonable neglect or refusal to perform the duties assigned to
Executive under or pursuant to this Agreement, unless cured within twenty
(20) days following Executive’s receipt of written notice to Executive of such
neglect or refusal;

(iv)      Conviction of a crime involving moral turpitude;

(v)       Adjudication as a bankrupt, which adjudication has not been contested
in good faith, unless bankruptcy is caused directly by Employer’s unexcused
failure to perform its obligations under this Agreement; or

(vi)      Failure to follow the reasonable and documented instructions of the
Board of Directors of Employer, provided that the instructions do not require
Executive to engage in unlawful conduct.

Notwithstanding any other term or provision of this Agreement to the contrary,
if Executive’s employment is terminated for Cause, Executive shall forfeit all
rights to payments and benefits otherwise provided pursuant to this Agreement;
provided, however, that Base Salary, fringe benefits and accrued vacation shall
be paid through the date of termination.

(e)        Termination Without Cause.  Employer may terminate Executive’s
employment for reasons other than “Cause” (as defined in subparagraph 4(d)) upon
not less than thirty (30) days prior written notice delivered to Executive, in
which event Employer shall be obligated to pay to Executive amounts equivalent
to the greater of (i) the unpaid compensation (including any accrued bonus) and
benefits that would have been paid to or earned by Executive pursuant to this
Agreement if Executive had remained employed under the terms of this Agreement
until the expiration of this



--------------------------------------------------------------------------------

- 6 -

 

Agreement, or (ii) the unpaid compensation (including any accrued bonus) and
benefits that Executive would have been paid or earned by Executive if Executive
remained employed pursuant to this Agreement for a period of one (1) year
following the termination date. The amount of any cash payments hereunder shall
be paid in a lump sum payment within seven (7) business days after the
termination date. This subparagraph (e) shall not require duplication of
payments to be made pursuant to paragraph 3, or benefits to be provided pursuant
to paragraph 4, following Executive’s termination of employment.

(f)        Change of Control.  If Executive’s employment by Employer shall cease
for any reason other than “Cause” (as defined in subparagraph 4(d)) within
twenty-four (24) months following a “Change of Control” (as defined in
subparagraph 4(c)) that occurs during the term of this Agreement, the provisions
of paragraph 4 shall apply.

(g)        Resignation as Director.  Upon Executive’s termination of employment
for any reason, Executive agrees to resign as a member of Employer’s Board of
Directors, if Executive is a director at the time of termination, and to resign
from any and all other offices and positions related to Executive’s employment
with Employer and held by Executive at the time of termination.

(h)        Resignation for Good Reason.  Executive may terminate his employment
for Good Reason and in which event, in which event Employer shall be obligated
to pay to Executive amounts equivalent to the greater of (i) the unpaid
compensation (including any accrued bonus) and benefits that would have been
paid to or earned by Executive pursuant to this Agreement if Executive had
remained employed under the terms of this Agreement until the expiration of this
Agreement, or (ii) the unpaid compensation (including any accrued bonus) and
benefits that Executive would have been paid or earned by Executive if Executive
remained employed pursuant to this Agreement for a period of one (1) year
following the termination date. For purposes of this subparagraph 3(h), “Good
Reason” shall mean (i) a significant change in the nature or scope of the
Executive’s duties or authority or the Executive’s having to report directly to
anyone other than the chief executive officer of Employer’s ultimate parent,
(ii) a reduction in the Executive’s total compensation (including accrued bonus
or benefits) that is not consistent with the provisions of subparagraph 2(b)
hereof, (iii) a material breach of this Agreement by the Employer that is not or
cannot be cured within thirty (30) days of the Executive giving notice of the
breach or (iv) a change in the general location where the Executive is required
to perform services which shall include requiring Executive to relocate more
than fifty (50) miles from Syracuse, New York. The amount of any cash payments
hereunder shall be paid in a lump sum payment within seven (7) business days
after the termination date. This subparagraph (h) shall not require duplication
of payments to be made pursuant to paragraph 3, or benefits to be provided
pursuant to paragraph 4, following Executive’s termination of employment.



--------------------------------------------------------------------------------

- 7 -

 

4.      Termination Following a Change of Control.

(a)        In the event of a “Termination” (as defined in paragraph 4(d) below)
of Executive’s employment in anticipation of, or within 24 months after, a
Change of Control (as defined in paragraph 4(c) below), the Employer shall:

 (i)        Within seven (7) business days after termination, pay to Executive
two (2) times the average annual compensation paid to Executive by Employer and
included in Executive’s gross income for income tax purposes for the three
(3) full taxable years that immediately precede the year during which the Change
of Control occurs (adjusted to include bonuses paid, rather than accrued, in
respect of such years);

 (ii)        Provide Executive with his rights, if any, to receive continued
health care benefits under COBRA, and pay Executive, within seven (7) business
days after termination of employment, a lump sum amount equal to two (2) times
the Company’s annual cost of providing health, life and long-term disability
insurance coverages and other fringe benefits provided to Executive immediately
prior to such termination; and

 (iii)        Treat as immediately vested and exercisable all forms of
equity-based compensation, including unexpired stock options and unvested
restricted stock previously granted to Executive that are not otherwise vested
or exercisable or that have not been exercised.

(b)        If any portion of the amounts paid to, or value received by,
Executive following a Change of Control (whether paid or received pursuant to
this paragraph 4 or otherwise) constitutes an “excess parachute payment” within
the meaning of Internal Revenue Code Sections 280G and 4999, then the lump sum
cash payments to Executive pursuant to this Agreement shall be reduced to the
extent necessary to eliminate the application of Internal Revenue Code Sections
280G and 4999.

(c)        For purposes of paragraph 4(a), a “Change of Control” shall be deemed
to have occurred if:

 (i)        any “person,” including a “group” as determined in accordance with
the Section 13(d)(3) of the Securities Exchange Act of 1934 (“Exchange Act”), is
or becomes the beneficial owner, directly or indirectly, of securities of
Employer representing 30% or more of the combined voting power of Employer’s
then outstanding securities;

 (ii)        as a result of, or in connection with, any proxy contest, tender
offer or exchange offer, merger or other business combination (a “Transaction”),
the persons who were directors of Employer before the



--------------------------------------------------------------------------------

- 8 -

 

Transaction shall cease to constitute a majority of the Board of Directors of
Employer or any successor to Employer;

(iii)        Employer is merged or consolidated with another corporation and as
a result of the merger or consolidation less than 70% of the outstanding voting
securities of the surviving or resulting corporation shall then be owned in the
aggregate by the former stockholders of Employer, other than (A) affiliates
within the meaning of the Exchange Act, or (B) any party to the merger or
consolidation;

(iv)        a tender offer or exchange offer is made and consummated for the
ownership of securities of Employer representing 30% or more of the combined
voting power of Employer’s then outstanding voting securities; or

(v)        Employer transfers substantially all of its assets to another
corporation which is not controlled by Employer.

(d)        For purposes of paragraph 4(a), “Termination” shall mean

(i)        termination by the Employer (or successor entity) of the employment
of Executive for any reason other than death, Disability (as defined in
paragraph 4(c) or termination for “Cause” (as defined in paragraph 4(d)), or

(ii)        subject to Section 4(e), resignation by the Executive for the
following reasons: (A) a significant change in the nature or scope of the
Executive’s duties or authority from that prior to a Change of Control or the
Executive’s having to report directly to anyone other than chief executive
officer of Employer’s ultimate parent, (B) a reduction in the Executive’s total
compensation (including accrued bonus or benefits) from that prior to a Change
of Control that is not consistent with the provisions of subparagraph 2(b)
hereof, (C) a material breach of this Agreement by the Employer that is not or
cannot be cured within thirty (30) days of the Executive giving notice of the
breach or (D) a change in the general location where the Executive is required
to perform services from that prior to a Change of Control which shall include
requiring Executive to relocate more than fifty (50) miles from Syracuse, New
York.

(e)        In the event that Executive elects to resign in accordance with
Section 4(d)(ii), Executive shall deliver written notice thereof to Employer’s
chief executive officer and the chief executive officer of Employer’s ultimate
parent at least ninety (90) days in advance of the effective date of Executive’s
resignation.



--------------------------------------------------------------------------------

- 9 -

 

5.       Covenants.

(a)        Confidentiality.  Executive shall not, without the prior written
consent of Employer, disclose or use in any way, either during his employment by
Employer or thereafter, except as required in the course of his employment by
Employer, any confidential business or technical information or trade secret
acquired in the course of Executive’s employment by Employer. Executive
acknowledges and agrees that it would be difficult to fully compensate Employer
for damages resulting from the breach or threatened breach of the foregoing
provision and, accordingly, that Employer shall be entitled to temporary
preliminary injunctions and permanent injunctions to enforce such provision.
This provision with respect to injunctive relief shall not, however, diminish
Employer’s right to claim and recover damages. Executive covenants to use his
best efforts to prevent the publication or disclosure of any trade secret or any
confidential information concerning the business or finances of Employer or
Employer’s affiliates, or any of its or their dealings, transactions or affairs
which may come to Executive’s knowledge in the pursuance of his duties or
employment. This Section 5(a) shall not apply to any document or information
that is readily ascertainable from public or published information or trade
sources or has otherwise been made available to the public through no fault of
the Executive. Nothing in this Agreement shall prevent the Executive, with or
without the Employer’s consent, from participating in or disclosing documents or
information in connection with any judicial or administrative investigation,
inquiry or proceeding to the extent that such participation or disclosure is
required under applicable law.

(b)        No Competition.  Executive’s employment is subject to the condition
that during the term of Executive’s employment hereunder and for a period of
twelve (12) months following the date Executive’s employment ceases for any
reason except for a termination by Employer without Cause pursuant to paragraph
3(e) (the “Date of Termination”), Executive shall not, directly or indirectly,
own, manage, operate, control or participate in the ownership, management,
operation or control of, or be connected as an officer, executive, partner,
director, individual proprietor, lender, consultant or otherwise with, or have
any financial interest in, or aid or assist anyone else in the conduct of, any
entity or business (a “Competitive Operation”) which competes in the banking
industry or with any other business conducted by Employer or by any group,
affiliate, division or subsidiary of Employer within a fifty (50) mile radius of
Syracuse, New York. Executive shall keep Employer fully advised as to any
activity, interest, or investment Executive may have in any way related to the
banking industry. It is understood and agreed that, for the purposes of the
foregoing provisions of this paragraph, (i) no business shall be deemed to be a
business conducted by Employer or any group, division, affiliate or subsidiary
of Employer unless 5% or more of Employer’s consolidated gross sales or
operating revenues is derived from, or 5% or more of Employer’s consolidated
assets are devoted to, such business; (ii) no business conducted by any entity
by



--------------------------------------------------------------------------------

- 10 -

 

which Executive is employed or in which Executive is interested or with which
Executive is connected or associated shall be deemed competitive with any
business conducted by Employer or any group, division or subsidiary of Employer
unless it is one from which 2% or more of its consolidated gross sales or
operating revenues is derived, or to which 2% or more of its consolidated assets
are devoted; and (iii) no business which is conducted by Employer at the Date of
Termination and which subsequently is sold by Employer shall, after such sale,
be deemed to be a Competitive Operation within the meaning of this paragraph.
Ownership of not more than 1% of the voting stock of any publicly held
corporation shall not constitute a violation of this paragraph.

(c)        Nondisparagement.  Executive agrees not to make any statement or take
any action which is designed to be or is disparaging of Employer in the eyes of
its customers, employees, business associates or otherwise, or which could
adversely reflect on Employer’s business or reputation.

(d)        Non-solicitation.  During the term of this Agreement and during the
period for which Executive is entitled to receive compensation from Employer
after the termination of this Agreement or pursuant to any other agreement, and
for a period of six (6) months thereafter, Executive shall not, directly or
indirectly, without the written consent of Employer: (i) recruit or solicit for
employment any employee of the Employer or encourage any such employee to leave
their employment with Employer, or (ii) solicit, induce or influence any
customer, supplier, lessor or any other person or entity which has a business
relationship with Employer to discontinue or reduce the extent of such
relationship with Employer.

(e)        Non-Payment of Amounts.  In the event that Executive breaches any of
the provisions of this subparagraph 5(b), the payments and benefits provided for
by Employer under this Agreement shall cease immediately and Employer shall have
no further liability for such payments after the date of Executive’s breach.

(f)        Modification.  Although the parties consider the restrictions
contained in this paragraph 5 reasonable as to protected business, duration, and
geographic area, in the event that any court of competent jurisdiction deems
them to be unreasonable, then such restrictions shall apply to the broadest
business, longest period, and largest geographic territory as may be considered
reasonable by such court, and this paragraph 5, as so amended, shall be
enforced.

(g)        Other Agreements.  Executive represents and warrants that neither
Executive’s employment with the Corporation nor Executive’s performance of his
obligations hereunder will conflict with or violate Executive’s obligations
under the terms of any agreement with a previous employer or other



--------------------------------------------------------------------------------

- 11 -

 

party including agreements to refrain from competing, directly or indirectly,
with the business of such previous employer or any other party.

6.       Withholding.  Employer shall deduct and withhold from compensation and
benefits provided under this Agreement all necessary income and employment taxes
and any other similar sums required by law to be withheld.

7.       Notices.  Any notice which may be given hereunder shall be sufficient
if in writing and mailed by certified mail, return receipt requested, to
Executive at his residence and to Employer at its offices in Syracuse, New York
(with a copy to the Chair of the Compensation Committee of Board of Directors)
or at such other addresses as either Executive or Employer may, by similar
notice, designate.

8.       Rules, Regulations and Policies.  Executive shall use his best efforts
to abide by and comply with all of the rules, regulations, and policies of
Employer, including without limitation Employer’s policy of strict adherence to,
and compliance with, any and all requirements of the banking, securities, and
antitrust laws and regulations. The terms of this Agreement are subject to the
provisions of all applicable laws, rules and regulations.

9.       Return of Employer’s Property; Release.  After Executive has received
notice of termination or at the end of the Period of Employment, whichever first
occurs, Executive shall immediately return to Employer all documents and other
property in his possession belonging to Employer. Employer may condition
payments due on Executive’s termination of employment prior to a Change of
Control upon receipt by Employer from Executive of a customary release and
nonrevocation thereof.

10.       Construction and Severability.  The invalidity of any one or more
provisions of this Agreement or any part thereof, all of which are inserted
conditionally upon their being valid in law, shall not affect the validity of
any other provisions to this Agreement; and in the event that one or more
provisions contained herein shall be invalid, as determined by a court of
competent jurisdiction, this Agreement shall be construed as if such invalid
provisions had not been inserted.

11.       Governing Law.  This Agreement was executed and delivered in New York
and shall be construed and governed in accordance with the laws of the State of
New York.

12.       Assignability and Successors.  This Agreement may not be assigned by
Executive or Employer, except that this Agreement shall be binding upon and
shall inure to the benefit of the successor of Employer through merger or
corporate reorganization.



--------------------------------------------------------------------------------

- 12 -

 

13.      Counterparts.  This Agreement may be executed in counterparts (each of
which need not be executed by each of the parties), which together shall
constitute one and the same instrument.

14.      Jurisdiction and Venue.  The jurisdiction of any proceeding between the
parties arising out of, or with respect to, this Agreement shall be in a court
of competent jurisdiction in New York State, and venue shall be in Onondaga
County. Each party shall be subject to the personal jurisdiction of the courts
of New York State.

15.      Section 409A Provisions.

(a)        This Agreement shall be construed and administered to the extent
possible to be exempt from, or otherwise comply with, the requirements of
Internal Revenue Code Section 409A and the regulations and guidance issued
thereunder (“Section 409A”). Consistent with this intent, any reference to a
payment being made to an Executive when he “terminates employment,” upon his
“termination of employment,” at his “termination date” or similar reference
shall mean the date that the Executive incurs a “separation from service”
(within the meaning of Section 409A).

(b)        Notwithstanding anything in this Agreement to the contrary, if at the
time of the Executive’s “separation from service” (within the meaning of
Section 409A), the Executive is a “specified employee” (within the meaning of
Section 409A), the Employer will not pay or provide any “Specified Benefits” (as
defined herein) until after the end of the sixth calendar month beginning after
the Executive’s separation from service (the “409A Suspension Period”) (or, if
earlier, the Executive’s death), in which case such amounts will be paid to the
Executive within seven (7) days after the 409A Suspension Period ends (or death
if earlier). To the extent the 409A Suspension Period is imposed following a
Change of Control, the resulting Specified Benefits shall be paid into a rabbi
trust for the benefit of the Executive and invested in accordance with the
reasonable directions of the Executive as if the 409A Suspension Period was not
imposed with such amounts then being distributed to the Executive within seven
(7) days after the 409A Suspension Period ends. For purposes of this Agreement,
“Specified Benefits” are any amounts or benefits that would be subject to
taxation under Section 409A if the Employer were to pay them, pursuant to this
Agreement, on account of the Executive’s separation from service (and without
the delay contemplated by this paragraph.

16.       Miscellaneous.

(a)        This Agreement constitutes the entire understanding and agreement
between the parties with respect to the subject matter hereof and shall
supersede all prior understandings and agreements. The Waiver and letter
agreement, both dated December 19, 2008, entered into by the Executive in



--------------------------------------------------------------------------------

- 13 -

 

connection with the Corporation’s participation in the U.S. Treasury’s Troubled
Assets Relief Program are hereby terminated.

(b)        This Agreement cannot be amended, modified, or supplemented in any
respect, except by a subsequent written agreement entered into by the parties
hereto.

(c)        The services to be performed by Executive are special and unique; it
is agreed that any breach of this Agreement by Executive shall entitle Employer
(or any successor or assigns of Employer), in addition to any other legal
remedies available to it, to apply to any court of competent jurisdiction to
enjoin such breach.

(d)        The amounts payable by the Employer under this Agreement under
paragraphs 3 and 4 shall not be subject to mitigation or setoff.

(e)        The provisions of paragraphs 2(h), 3, 4, 5, 6 and 10-16 hereof shall
survive the termination or expiration of this Agreement.

The foregoing is established by the following signatures of the parties.

 

ALLIANCE FINANCIAL CORPORATION By:  

/s/ Jack H. Webb

  Jack H. Webb Its:   President and Chief Executive Officer

 

ALLIANCE BANK, N.A. By:  

/s/ Jack H. Webb

  Jack H. Webb Its:   President and Chief Executive Officer

/s/ John H. Watt, Jr.

John H. Watt, Jr., Executive



--------------------------------------------------------------------------------

APPENDIX A

BENEFICIARY DESIGNATION FORM

Pursuant to the Employment Agreement between (i) Alliance Financial Corporation,
Alliance Bank, N.A., and (ii) John H. Watt, Jr., dated as of January 26, 2010
(“Agreement”), I, John H. Watt, Jr., hereby designate Marcia H. Watt, my wife,
as the beneficiary of amounts payable upon my death in accordance with paragraph
3(b) of the Agreement. My beneficiary’s current address is
                                .

 

Dated: January 27, 2010    

/s/ John H. Watt, Jr.

    John H. Watt, Jr.

/s/ Judy A. Schultz

     

    Witness

   